Case 17-01438-MBK          Doc 55     Filed 03/27/20 Entered 03/27/20 15:48:38          Desc Main
                                     Document      Page 1 of 7


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY
                                         U.S. COURTHOUSE
                                        402 E. STATE STREET
                                    TRENTON, NEW JERSEY 08608

Hon. Michael B. Kaplan                                                       609-858-9360
United States Bankruptcy Judge



                                                             March 27, 2020



                        Re:      Maureen Molz and Patricia Bollman v. Jeremy S. Price
                                 Adv. Pro. No.: 17-01438

                                 Jeremy S. Price, Bankr. Case No. 17-19435

Dear Counsel:

        Presently before the Court in this adversary proceeding are competing motions for
summary judgment. The first is a motion for summary judgment (ECF No. 50) filed by Defendant-
Debtor, Jeremy S. Price (“Debtor”) seeking judgment in his favor and a determination that his
debts are dischargeable. Plaintiffs Maureen Molz and Patricia Bollman (collectively, “Plaintiffs”)
oppose the motion and have filed a cross-motion (ECF No. 53) seeking summary judgment in their
favor and a determination that the debt owed to them by the Debtor is nondischargeable under 11
U.S.C. § 523(a)(2)(A). The Court has read all submissions and considered the arguments made
during the hearing on March 11, 2020. For the reasons set forth below, both the Debtor’s and the
Plaintiffs’ motions are DENIED.

        I.      Background and Procedural History

        The factual history of this case is well known to the parties and will not be repeated in
detail here. The pertinent facts, which are undisputed and determinative of these motions, are as
follows: On July 13, 2013, Plaintiffs contracted with the Debtor’s company, Price Home Group,
LLC (“PHG”) for home improvements of Plaintiff’s real property. The Debtor made certain
representations to Plaintiffs regarding his family’s and PHG’s experience and the time period for
completion of the project, among other things. Ultimately, Plaintiffs concluded that PHG was not
complying with the contract and filed a lawsuit against PHG and the Debtor in the Superior Court
Case 17-01438-MBK          Doc 55    Filed 03/27/20 Entered 03/27/20 15:48:38             Desc Main
                                    Document      Page 2 of 7



of New Jersey (“State Court”) seeking monetary damages for fraud, regulatory violations, breach
of contract, rescission, breach of the covenant of good faith and fair dealing, and unjust enrichment.
The State Court judge dismissed several claims and the matter went to a jury trial. The jury verdict
sheet presented the breach of contract claim and included questions regarding the Debtor’s removal
of funds from PHG, his intentions in doing so, and the effect that his actions had on the insolvency
of PHG. See Pls.’ Ex. 12 22-23, ECF No. 53-7. Following a jury verdict in Plaintiffs’ favor, the
State Court entered a judgment in Plaintiffs’ favor against PHG and Debtor, individually, jointly,
and severally, in the amount of $300,000 plus costs. See Pls.’ Ex. 13 24-25, ECF No. 53-7. The
Debtor then filed a petition for bankruptcy under chapter 13 on May 8, 2017. Plaintiffs initiated
the instant adversary proceeding by filing a Complaint on July 12, 2017 and, subsequently and
with permission of the Court, an Amended Complaint consisting of six counts. After motion
practice the only remaining claim in the Amended Complaint is Count One, which seeks a
determination that the Plaintiffs’ judgment against the Debtor is nondischargeable under 11 U.S.C.
§ 523(a)(2)(A).

       II.     Standard for a Motion for Summary Judgment

       Summary judgment is appropriate where “the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.
CIV. P. 56(a). As the Supreme Court has indicated, “[s]ummary judgment procedure is properly
regarded not as a disfavored procedural shortcut, but rather an integral part of the Federal Rules as
a whole, which are designed ‘to secure the just, speedy, and inexpensive determination of every
action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327, 106 S. Ct. 2548, 91 L.Ed.2d 265 (1986)
(citing FED. R. CIV. P. 1). “In deciding a motion for summary judgment, the judge’s function is to
determine if there is a genuine issue for trial.” Josey v. John R. Hollingsworth Corp., 996 F.2d
632, 637 (3d Cir. 1993).
       The moving party bears the initial burden of demonstrating the absence of a genuine
dispute of material fact. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001) (citing
Celotex Corp., 477 U.S. at 323, 106 S. Ct. 2548). In determining whether a factual dispute




                                                  2
Case 17-01438-MBK         Doc 55     Filed 03/27/20 Entered 03/27/20 15:48:38             Desc Main
                                    Document      Page 3 of 7



warranting trial exists, the court must view the record evidence and the summary judgment
submissions in the light most favorable to the non-movant. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 249, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986). Disputed material facts are those “that
might affect the outcome of the suit under the governing law.” Id. at 248, 106 S. Ct. 2505. A
dispute is genuine when it is “triable,” that is, when reasonable minds could disagree on the result.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L.Ed.2d
538 (1986) (citations omitted).
       “Once the moving party establishes the absence of a genuine dispute of material fact,
however, the burden shifts to the non-moving party to ‘do more than simply show that there is
some metaphysical doubt as to the material facts.’” In re Moran-Hernandez, 544 B.R. 796, 800
(Bankr. D.N.J. 2016) (quoting Matsushita, 475 U.S. at 586, 106 S. Ct. 1348). A party may not
defeat a motion for summary judgment unless it sets forth specific facts, in a form that “would be
admissible in evidence,” establishing the existence of a genuine dispute of material fact for trial.
FED. R. CIV. P. 56(e) (providing that in response to a summary judgment motion the “adverse party
may not rest upon the mere allegations or denials of [its] pleading, but the adverse party’s response,
by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there
is a genuine [dispute] for trial”). See also Fireman's Ins. Co. of Newark, N.J. v. DuFresne, 676
F.2d 965, 969 (3d Cir. 1982); Olympic Junior, Inc. v. David Crystal, Inc., 463 F.2d 1141, 1146
(3d Cir. 1972). If the nonmoving party’s evidence is a mere scintilla or is not “significantly
probative,” the court may grant summary judgment. Liberty Lobby, Inc., supra, 477 U.S. at 249–
250, 106 S. Ct. 2505. “Where the record taken as a whole could not lead a rational trier of fact to
find for the non-moving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587,
106 S. Ct. 1348.

       III.    Standard for a Claim Under § 523(a)(2)(A)

       The Section 523 of the Bankruptcy Code provides that:

       a discharge under section 727 . . . of this title does not discharge an individual debtor from
       any debt—




                                                  3
Case 17-01438-MBK        Doc 55     Filed 03/27/20 Entered 03/27/20 15:48:38             Desc Main
                                   Document      Page 4 of 7



        ...
       (2) for money, property, services, . . . or credit, to the extent obtained by—
               (A) false pretenses, a false representation, or actual fraud, other than a statement
                   respecting the debtor's or an insider's financial condition[.]

       11 U.S.C. § 523(a)(2)(A). The terms “false pretenses,” “false representation,” and “actual
fraud” are not explicitly defined in the Code; nevertheless, the Supreme Court has dictated that
“[t]hey are common-law terms, and . . . imply elements that the common law has defined them to
include.” Field v. Mans, 516 U.S. 59, 69, 116 S. Ct. 437, 443, 133 L. Ed. 2d 351 (1995). Among
these three grounds for nondischargeability, courts in this Circuit often distinguish between “false
pretenses” and “false representation” based on whether the debtor’s misrepresentation was
implied—indicating “false pretense”—or express—indicating “false representation.” See, e.g., In
re Williams, No. 15-23287, 2018 WL 3344174, at *14 (Bankr. D.N.J. July 5, 2018) (collecting
cases); In re Chung-Hwan Kim, No. 12-30363, 2018 WL 671467, at *21 (Bankr. D.N.J. Jan. 31,
2018); In re Witmer, 541 B.R. 769, 778 (Bankr. M.D. Pa. 2015). The third cause of action under
§ 523(a)(2)(A), “actual fraud,” is defined by the elements of common law fraud. See Field v. Mans,
516 U.S. at 443-444; In re Williams, 2018 WL 3344174, at *14.

       Courts have noted that “[a]lthough the terms ‘false pretenses,’ ‘false representation,’ and
‘actual fraud’ refer to different concepts, they are closely related and each requires a plaintiff to
demonstrate proof of false or deceptive conduct, fraudulent intent, and justifiable reliance.” In re
Altieri, No. 11-12819, 2012 WL 3595298, at *2 (Bankr. D.N.J. Aug. 20, 2012) (internal quotations
and citations omitted); see also In re Chung-Hwan Kim, 2018 WL 671467, at *22. Accordingly,
courts generally require that a movant prove some variation of the following elements in order to
establish fraud of any type under § 523(a)(2)(A):

       (1) the debtor obtained money, property or services through a material misrepresentation;
       (2) the debtor, at the time, knew the representation was false or made with gross
           recklessness as to its truth;
       (3) the debtor intended to deceive the creditor;
       (4) the creditor justifiably relied on the debtor's false representations; and



                                                  4
Case 17-01438-MBK             Doc 55       Filed 03/27/20 Entered 03/27/20 15:48:38                      Desc Main
                                          Document      Page 5 of 7



         (5) the creditor sustained a loss and damages as a proximate result of the debtor's materially
             false representations.1

See In Re Gallagher, 2016 WL 4989942, at *2–3 (Bankr. D.N.J. Sept. 9, 2016).2 These elements
must be established by a preponderance of the evidence. See Grogan v. Garner, 498 U.S. 279, 291,
111 S. Ct. 654, 661, 112 L. Ed. 2d 755 (1991). “Generally, the provisions of section 523(a) are
‘strictly construed against creditors and liberally construed in favor of debtors,’ owing to the
overriding bankruptcy purpose of granting debtors a fresh start.” In Re Gallagher, 2016 WL
4989942, at *2 (quoting In re Cohn, 54 F.3d 1108, 1113 (3d Cir. 1995)).

         In cases involving a debtor-contractor, such as the case presently before this Court, courts
in this Circuit have generally recognized “two ways to establish misrepresentation or fraud under
section 523(a)(2)(A): (1) to show that the contractor executed the contract never intending to
comply with its terms, or (2) to demonstrate that the contractor intentionally misrepresented a
material fact or qualification when soliciting the work.” In re Purington, No. 11-11617, 2012 WL


1
  This Court notes that there does not exist in the Third Circuit a singular, universally-used test for proving a claim
under § 523(a)(2)(A). However, a close inspection of existing case law reveals that all tests require a movant to
fulfill the same basic requirements, and the primary differences between the tests are the number of elements which
define the test for establishing a claim. Compare In re Bocchino, 794 F.3d 376, 381 (3d Cir. 2015) (five elements)
with In re Chung-Hwan Kim, No. 12-30363, 2018 WL 671467, at *22 (Bankr. D.N.J. Jan. 31, 2018) (six elements)
and In re Softcheck, No. 08-23844, 2009 WL 4747527, at *7 (Bankr. D.N.J. Dec. 4, 2009) (ten elements) and In re
Cohen, 191 B.R. 599, 604 (D.N.J. 1996), aff'd, 106 F.3d 52 (3d Cir. 1997), aff'd sub nom. Cohen v. de la Cruz, 523
U.S. 213, 118 S. Ct. 1212, 140 L. Ed. 2d 341 (1998) (five elements). Because the relevant case law agrees as to what
is substantively required to prove a claim under § 523(a)(2)(A), the variation in the number of elements does not
have any meaningful impact on the analysis in this case, or on the legal analyses performed by other courts that have
addressed a § 523(a)(2)(A) claim in this Circuit. Rather, the difference in the number of elements appears to be
merely organizational. Compare In re Bocchino, 794 F.3d at 381 (including the requirements that the debtor
“obtained money, property or services” and that there was “a material misrepresentation” in the same element) with
In re Chung-Hwan Kim, 2018 WL 671467, at *22 (breaking the requirements that the debtor “obtained money,
property or services” and that there was a “material representation” into two separate elements).

2
  The Court notes that several courts within our circuit—including the Third Circuit itself—have described the
fourth element of § 523(a)(2)(A) as requiring “reasonable” reliance. See, e.g., In re Bocchino, 794 F.3d at 381
(stating that the movant must show that “the creditor reasonably relied on the debtor’s false representations” to
establish the fourth element of a claim under § 523(a)(2)(A)); In re Cohen, 191 B.R. 599, 604 (D.N.J. 1996), aff'd,
106 F.3d 52 (3d Cir. 1997), aff'd sub nom. Cohen v. de la Cruz, 523 U.S. 213, 118 S. Ct. 1212, 140 L. Ed. 2d 341
(1998) (same). However, the Supreme Court has clearly articulated that the type of reliance required to establish
fraud under § 523(a)(2)(A) is “justifiable” reliance, which is a lower threshold than “reasonable.” Field v. Mans, 516
U.S. 59, 74–75, 116 S. Ct. 437, 446, 133 L. Ed. 2d 351 (1995) (“[W]e hold that § 523(a)(2)(A) requires justifiable,
but not reasonable, reliance.”).



                                                          5
Case 17-01438-MBK         Doc 55     Filed 03/27/20 Entered 03/27/20 15:48:38             Desc Main
                                    Document      Page 6 of 7



1945510, at *10 (Bankr. D.N.J. May 30, 2012) (citing In re Wiszniewski, No. 09–11102, 2010 WL
3488960, *5 (Bankr. N.D. Ill. Aug. 31, 2010); see also e.g., In re Chung-Hwan Kim, 2018 WL
671467, at *22; In re Antonious, 358 B.R. 172 (Bankr. E.D. Pa. 2006). In the debtor-contractor
context, general representations about expected work performance or poor quality of work
(without something more) merely give rise to a breach of contract action and will not suffice to
constitute misrepresentation under § 523(a)(2)(A). See In re Chung-Hwan Kim, 2018 WL 671467,
at *22; In re Moeller, No. 09-17417, 2014 WL 1315854, at *6 (Bankr. D.N.J. Mar. 31, 2014); In
re Purington, 2012 WL 1945510, at *10.

       IV.     Discussion

       In this case, neither party has demonstrated that judgment in their favor is warranted as a
matter of law. Specifically, the Court determines that a genuine dispute exists as to the Debtor’s
intent. See, e.g., In re Sevastakis, 591 B.R. 197, 205 (Bankr. D.N.J. 2018) (“In order to succeed in
a claim under § 523(a)(2)(A), a plaintiff must show by a preponderance of the evidence that a
debtor possessed the requisite intent to deceive.”).

       In his motion for summary judgment, the Debtor argues that Plaintiffs have not established
that the Debtor made any intentional representations or that he had the requisite intent to deceive
for a finding of nondischargeability under § 523(a)(2)(A). However, in defending a summary
judgment motion, the burden is not on a plaintiff to affirmatively prove his case. Rather, the burden
is on the movant to show an absence of a genuine dispute about a material fact. See Celotex Corp.
v. Catrett, 477 U.S. at 328 (White, J. concurring). (“It is not enough to move for summary judgment
. . . with a conclusory assertion that the plaintiff has no evidence to prove his case.”). The crux of
the Debtor’s argument is that the evidence in the record does not show an intent to deceive at the
time the parties entered into the contract. In evaluating a motion for summary judgment, however,
“the judge’s function is not himself to weigh the evidence and determine the truth of the matter
but to determine whether there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477
U.S. at 249. In this case, the Plaintiffs presented the jury verdict sheet from the State Court and
introduced testimony and other documents calling into question the Debtor’s actions, including the




                                                  6
Case 17-01438-MBK         Doc 55     Filed 03/27/20 Entered 03/27/20 15:48:38             Desc Main
                                    Document      Page 7 of 7



unconventional formation and operation of PHG, and the Debtor’s use of PHG funds. This
evidence creates a triable issue of fact as to the Debtor’s intent which defeats the Debtor’s summary
judgment motion.

       Given that the evidence in this case defeats the Debtor’s motion for summary judgment, it
likewise precludes a summary judgment ruling in the Plaintiffs’ favor. For the reasons discussed,
the Court finds that a triable issue of fact remains as to the Debtor’s intent. Although Plaintiffs
point to allegedly unconscionable business practices and to the State Court judgment and the jury
verdict, this evidence is not conclusive as to the Debtor’s intent. Cf. In re Sevastakis, 591 B.R. at
206 (making a determination as to intent at the summary judgment stage based on the state court’s
detailed findings evidencing the debtor’s deceitful intent). Indeed, it remains unclear whether the
State Court tried the case as a breach of contract action as alleged by the Debtor, see Debtor’s
Statement of Material Facts ¶ 8, ECF No. 50-2, or as an action for fraud as the Plaintiffs allege,
see Plaintiffs’ Response to Defendant’s Statement of Material Facts ¶ 1, ECF No. 53.

       V.      Conclusion

       For the reasons set forth above, summary judgment is not warranted at this time. Instead,
the Court would benefit from a trial at which the parties can introduce evidence and elicit testimony
from the Debtor regarding his intent. The Court can then properly weigh the evidence and evaluate
the credibility of the Debtor’s testimony and make a conclusion as to his intent based on the totality
of the circumstances. See, e.g. In re Bocchino, 794 F.3d 376 (3d Cir. 2015) (holding that because
a debtor will rarely admit to intentional deception, the intent element of a claim under §
523(a)(2)(A) is generally inferred from totality of the circumstances); see also In re Sevastakis,
591 B.R. 197 (collecting cases). An appropriate Order will be entered.




Cc:    Filed on CM/ECF



                                                  7
